Herlihy, P. J.
(concurring). The record in this ease and also in the case of People v. Caprio (47 A D 2d 1) established that the public agencies and/or public officials either were well aware or should have been aware of the fact that the parents or a parent were disposed to abusing children in the home. Given such apparent knowledge it is not immediately understandable how the parental relationship should have been allowed to continue to the point where in both oases the death of a child has resulted from brutality. It would appear from these records that either the existing remedies available to terminate child abuse are inadequate or the persons responsible for enforcing such remedies are not exercising appropriate diligence. In any event, it is most unfortunate that the adults involved in these cases were permitted to continue a parental relationship until a death in fact occurred.